COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, McCullough and Senior Judge Willis


U R S CORPORATION AND
 INSURANCE COMPANY OF THE STATE OF
 PENNSYLVANIA
                                                                MEMORANDUM OPINION *
v.     Record No. 1076-11-1                                          PER CURIAM
                                                                  SEPTEMBER 27, 2011
JEFFREY WAYNE HAILEY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Lorraine B. D’Angelo; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellants.

                 (Gregory E. Camden; Montagna, Klein, Camden, L.L.P., on brief),
                 for appellee.


       U R S Corporation and Insurance Company of the State of Pennsylvania appeal a

decision of the Workers’ Compensation Commission finding that, after a work-related injury by

accident on April 7, 2008, Jeffrey Wayne Hailey adequately marketed his residual work capacity

from May 3, 2010 forward. We have reviewed the record and the commission’s opinion and find

that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Hailey v. U R S Corp., VWC File No. 238-04-47 (May 6,

2011). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.